NOT DESIGNATED FOR PUBLICATION

                                              No. 121,303

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                    v.

                                     TREMAIN LYDELL SHEARS,
                                           Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed October 8,
2021. Affirmed.


        Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, for appellant.


        Matt J. Maloney, assistant district attorney, and Marc Bennett, district attorney, and Derek
Schmidt¸ attorney general, for appellee.


Before MALONE, P.J., ATCHESON, J., and BURGESS, S.J.


        ATCHESON, J.: A jury sitting in Sedgwick County District Court convicted
Tremain Shears of two counts of attempted first-degree murder and seven other felonies
arising from a series of violent attacks on Marcqual Hightower. Hightower attributed the
incidents to a vengeful Shears acting to get even for a drive-by shooting of his mother's
house. Although the case and the trial took some odd turns, Shears has failed to show
reversible error. We, therefore, affirm Shears' convictions and the resulting sentences.




                                                     1
                           FACTUAL AND LEGAL BACKGROUND


       We begin with descriptions of the incidents giving rise to the charges against
Shears.


       ⦁ As Hightower walked to a friend's house in Plainview at about 1 a.m. on April
24, 2016, he heard gunfire and was hit in both legs. Hightower went to an area hospital
for treatment. He was generally uncooperative with law enforcement officers who
questioned him about the attack. But Hightower told relatives that "Gotti" shot him. The
trial evidence showed Shears used "Gotti" as a street name. Hightower later told relatives
he saw a white Dodge Charger he associated with Gotti in the vicinity when he was shot.


       Given Hightower's lack of cooperation and the absence of other leads, law
enforcement officers did not actively investigate the incident. Shears was later charged
with and ultimately convicted of aggravated battery and criminal possession of a firearm
based on this shooting.


       ⦁ On July 3, Hightower was at his grandmother's home when a white Dodge
Charger twice drove past the house. He remarked to his sister that the car was Gotti's.
Two days later, Hightower sat on the porch of the house when the same car came down
the street. A witness told law enforcement officers a man in the car fired shots at either
the house or Hightower. Hightower was not injured, and he again declined to cooperate
with the police. Investigators collected physical evidence, including shell casings, from
the scene. Shears was eventually charged with and convicted of one count of attempted
first-degree murder, two counts of criminal discharge of a firearm at a dwelling, and one
count of criminal possession of a firearm for the July 5 incident.


       ⦁ On September 11, friends of Hightower dropped him off about 4 a.m. at the
house of a woman he had been communicating with on social media. She refused to let
                                              2
him in, and Hightower immediately concluded Shears had set him up. Someone then
stepped around to the front of the house and shot at Hightower as he was standing on the
porch. Hightower suffered serious injuries to both legs requiring multiple surgeries.
Investigators collected 12 shell casings in front of the house. Based on a comparison of
the shell casings, a forensic examiner later concluded the same handgun was used in the
July 5 and September 11 attacks.


       Hightower told both family members and law enforcement officers that Shears
shot him. Hightower explained to them that Shears was trying to get even for what he
believed was a drive-by shooting of his mother's house that Hightower ordered or
executed. Shears was charged with and convicted of attempted first-degree murder,
aggravated battery, and criminal possession of a firearm based on the September 11
shooting.


       The fitful investigation of the incidents portended the progression of the case after
the State charged Shears in September 2016. At two preliminary hearings, Hightower
testified he didn't know who shot him and disclaimed being acquainted with "Gotti." He
said he was unable to identify Shears. When Shears' jury trial began in July 2018,
Hightower was in jail on his own criminal charges. He apparently bonded out the first
day of the trial, and the State could not locate him to appear as a witness.


       The district court granted the State's motion to declare Hightower unavailable and
to allow the introduction of his testimony from the preliminary hearings for the jury's
consideration. The State then sought to "impeach" the preliminary hearing testimony by
calling family members and law enforcement officers as witnesses to explain to the jury
that Hightower had previously told them Gotti attacked him on April 24, July 5, and
September 11, 2016. During the trial, Shears did not object to the State's request that the
district court find Hightower to be an unavailable witness. Nor did he object to the State's


                                              3
use of the preliminary hearing testimony to open the door to Hightower's out-of-court
statements identifying Gotti.


       As we have indicated, the jury convicted Shears of nine felonies, including two
counts of attempted first-degree murder, a severity level 1 person felony and the most
serious of the charges against him. The district court imposed a controlling term of
imprisonment of 852 months on Shears, combining concurrent and consecutive
guidelines sentences on individual convictions to be followed by a 36-month period of
postrelease supervision. Shears has not challenged the legal mechanics of the sentence on
appeal, so we do not discuss that aspect of the case further.


                                     LEGAL ANALYSIS


       On appeal, Shears raises four main points, including a claim for reversal based on
cumulative error. Before turning to those issues, we pause to outline the
contemporaneous objection rule, codified in K.S.A. 60-404, that requires a timely
objection during a jury trial to the admission testimony or other evidence. The rule
figures heavily in our disposition of the appellate issues.


       The Kansas Supreme Court has vigorously and vigilantly enforced compliance
with the rule as a necessary condition for appellate review of a claim the district court
erroneously admitted evidence. State v. Carter, 312 Kan. 526, Syl. ¶ 6, 477 P.3d 1004
(2020); State v. Brown, 307 Kan. 641, 644-45, 413 P.3d 783 (2018) (characterizing
contemporaneous objection rule to be clear and regularly stated in caselaw). We recently
characterized the court's adherence to the rule as a prerequisite for appellate review to be
"implacable." See State v. Henderson, No. 121,264, 2021 WL 300277, at *1 (Kan. App.
2021) (unpublished opinion). In short, a party must object to testimony or other evidence
when it is introduced at trial to preserve any challenge to its admission for appellate
review.

                                              4
       Without belaboring the matter, the rule serves an essential function in civil and
criminal actions and should be carefully enforced. The rule requires that a party call to
the district court's attention a perceived problem with evidence as it is being offered—
typically with an objection. Cued by the objection, the district court can then assess the
situation and take any action necessary to ensure a fair trial, as by excluding improper
evidence or granting a request for a limiting instruction. But a party failing to lodge a
timely objection forfeits any later complaint about the claimed deficiency—whether in a
request for a new trial to the district court or for reversal of an adverse verdict on
appeal—because the district court had been afforded no opportunity to fix the problem
when it arose. A prompt correction would avert a drastic after-the-fact remedy upsetting a
verdict and judgment. See Brown, 307 Kan. at 645. That is a laudable objective and a
good rule.


       For his initial point on appeal, Shears contends Hightower's out-of-court
statements to relatives and law enforcement officers identifying him as the shooter in the
three incidents constituted inadmissible hearsay. The problem for Shears is one of
preservation, and it's insurmountable in our view, especially given the Kansas Supreme
Court's position on the contemporaneous objection rule. During the trial, Shears
sporadically objected to the testimony—sometimes he did; sometimes he didn't. So the
jury heard unobjected to testimony that Hightower said Shears was responsible for the
shootings. We cannot consider any claimed error in the admission of that testimony for
want of a contemporaneous objection.


       Even if the district court erred in admitting other testimony to that effect over the
objections Shears did make, the testimony was simply repetitive of what had been
admitted without objection. The appellate courts have consistently declined to find
reversible error when that happens. State v. Sean, 306 Kan. 963, 986, 399 P.3d 168
(2017) (no prejudicial error when evidence defendant objected to was cumulative of other

                                               5
evidence admitted without objection); State v. Raskie, 293 Kan. 906, 913, 269 P.3d 1268
(2012); State v. Peterson, No. 116,931, 2021 WL 3823405, at *6 (Kan. App. 2021)
(unpublished opinion), petition for rev. filed September 27, 2021. We find the same to be
true here. Even if Shears had a valid legal basis to keep the evidence out, he failed to
sufficiently preserve it in the district court with only intermittent objections.


       For his second point, Shears contends the district court erred in admitting evidence
of his association with a street gang. Gang membership may be relevant in a case but
carries a particular danger for undue prejudice, depending on the circumstances. See State
v. Dean, 310 Kan. 848, 861-63, 450 P.3d 819 (2019) (discussing factors bearing on
admissibility of gang evidence); see also State v. Peppers, 294 Kan. 377, 391, 276 P.3d
148 (2012) (recognizing gang membership evidence may be unduly prejudicial in some
circumstances). We need not delve into the nuances of the facts here or how probative
value ought to be weighed against undue prejudice because Shears did not object to the
introduction of the gang affiliation evidence during the trial. Any potential error,
therefore, has not been preserved for our review. That ends our consideration of the issue.
See Carter, 312 Kan. at 535-36 (court declines to consider appellate challenge to
admission of evidence of gang activity because defendant made no contemporaneous trial
objection).


       For his next point, Shears contends the State failed to present sufficient evidence
at trial to support the jury's guilty verdict on the aggravated battery charge arising from
the September 11 incident. So the conviction should be reversed. Shears expressly says
he is not arguing the convictions for attempted first-degree murder and aggravated battery
are duplicitous even though they involve one shooting and the same victim. Rather, he
casts the deficiency as a sufficiency issue because the attempted first-degree murder
conviction requires proof of premeditation and, therefore, supersedes the aggravated
battery conviction. We find the contention somewhat difficult to follow.


                                               6
       Shears argues the convictions for attempted first-degree murder and aggravated
battery arise from a discrete and unified course of criminal conduct on September 11—
the firing of 12 shots in rapid succession at Hightower. We readily accept that premise.
See Brown v. State, No. 105,592, 2012 WL 651862, at *3 (Kan. App. 2012) (unpublished
opinion) (applying "same conduct" test to aggravated assault charges). As Shears next
points out, the prosecutor told the jury the multiple shots provided circumstantial
evidence tending to prove premeditation as a necessary element of attempted first-degree
murder. Again, we agree with the legal premise embodied in the prosecutor's closing
argument. See State v. Brownlee, 302 Kan. 491, 517, 354 P.3d 525 (2015).


       Shears goes on to outline the elements of attempted first-degree murder, including
premeditation, and the elements of aggravated battery, which do not include
premeditation. His argument then veers in a puzzling way. Shears seems to reason that
because the State proved and the jury found the September 11 shooter acted with
premeditation consistent with the conviction for attempted first-degree murder, the
evidence necessarily was insufficient to establish an aggravated battery. Premeditation
entails consciously thinking about an act or a course of conduct before undertaking it. See
State v. Bernhardt, 304 Kan. 460, 464-65, 372 P.3d 1161 (2016); see also Black's Law
Dictionary 1429 (11th ed. 2019) (defining premeditation as "[c]onscious consideration
and planning that precedes an act . . . the pondering of an action before carrying it out").
Although premeditation is not an element of aggravated battery, neither is premeditation
inherently inconsistent with the crime of aggravated battery outlined in K.S.A. 2016
Supp. 21-5413. Aggravated battery often rests on a criminal act the perpetrator considers
and weighs before engaging in the conduct. Lying in wait to ambush someone by
shooting them repeatedly in the legs would be a fair example.


       Shears' argument fails to advance a sound legal reason his conviction for
aggravated battery in the September 11 shooting of Hightower cannot stand.


                                              7
       Finally, Shears contends he was deprived of a fair trial because of cumulative
errors in the district court. Appellate courts may weigh the collective impact of trial
errors and may grant relief if the overall impact of the deficiencies deprived the defendant
of a fair hearing even when the errors considered individually would not necessarily
require reversal of a conviction. State v. Harris, 310 Kan. 1026, 1041, 453 P.3d 1172
(2019); State v. Smith-Parker, 301 Kan. 132, 167-68, 340 P.3d 485 (2014). An appellate
court examines the entire trial record to assess the aggregate effect of multiple trial errors.
Smith-Parker, 301 Kan. at 167-68. The assessment takes account of "how the trial judge
dealt with the errors as they arose; the nature and number of errors and their
interrelationship, if any; and the overall strength of the evidence." State v. Miller, 308
Kan. 1119, 1176, 427 P.3d 907 (2018).


       Here, however, Shears has not presented us with multiple errors we can consider.
The cumulative error rule does not apply to purported errors that were either invited or
unpreserved in the district court. Only properly preserved errors can be weighed on
appeal. See State v. Knight, No. 105,092, 2012 WL 2325849, at *7 (Kan. App. 2012)
(unpublished opinion). As we explained in Knight: "To do otherwise would allow a
criminal defendant to resurrect lost errors—those waived, invited, or simply never raised
in the district court—in the guise of cumulative error. Moribund errors do not gain
vitality in that way." 2012 WL 2325849, at *7. The same is true here; Shears' claim fails.


       Affirmed.




                                              8